DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 02/08/2022, has been entered. Claims 2-6 and 12 are cancelled. Claims 1 and 7-11 are pending. Applicant’s arguments have been fully considered and are persuasive. The amendment overcomes each and every objection and rejection in the previous Office action and incorporates previously indicated allowable subject matter into claim 1. Similar limitations were added to claims 8-9. Claim 8 would have been rejectable over Greenblatt (US 9841000 B2, prior art of record - cited in the conclusion section of the previous Office action) due to claim 8 being broader in scope (i.e. no limitations involving a “rotor blade”, “wind turbine”, and the sensor being “attached to or being a part of…the at least one rotor blade”, etc.); however, applicant agreed to an examiner’s amendment which also places claim 8 in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared DuJack on 02/14/2022.
The application has been amended as follows: 
Claims:
Claim 8 (Currently Amended): A sensor device comprising:
at least one flexible element comprising a bluff body, the at least one flexible element attached to or being a part of a surface of at least one rotor blade of a wind turbine, 
a measuring unit for capturing at least one movement of the least one flexible element and for determining a vortex shedding frequency of the bluff body on a basis of the captured movement, and 
a communication unit for providing at least one movement information representing the at least one captured movement of the at least one flexible element to a processing unit for determining at least one characteristic of a boundary layer of the at least one rotor blade, wherein the at least one characteristic of the boundary layer is determined based on an air flow characteristic of the boundary layer, wherein the air flow characteristic is determined on a basis of the determined vortex shedding frequency.

Allowable Subject Matter
Claims 1 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a method for determining at least one characteristic of a boundary layer of a wind turbine rotor blade, comprising: capturing at least one flexible element of at least one sensor being attached to or being part of a surface of the rotor blade, and determining the at least one characteristic of the boundary layer based on the at least one captured movement of the at least one flexible element, wherein the at least one characteristic of the boundary layer is determined based on an air flow characteristic of the boundary layer, wherein the at least one flexible element comprises a bluff body, a vortex shedding frequency of the bluff body is determined on basis of the captured movement, and the air flow characteristic is determined on basis of the determined vortex shedding frequency.
Regarding claims 7 and 10-11: These claims are allowable due to at least their dependency on claim 1.
Regarding claims 8-9: These claims recite allowable subject matter similar to claim 1, as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856